DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shih (US 2009/0194674)
 Regarding claim 17 
 Shih teaches a system for curing a solid state photosensor having a semiconductor junction (APD) by heating the semiconductor junction, the system comprising: a measurement circuit (995) coupled to the solid state photosensor (980) and configured to generate a measurement result that is indicative of a temperature of the semiconductor junction during a curing period (fig 9) (paragraph 40); a controller (970) configured to control, during the curing period, heating of the semiconductor junction based on the measurement result, wherein the controller is configured to heat the semiconductor junction by: (i) controlling a forward voltage of a bias circuit that is directly connected to the solid state photosensor and configured to bias the solid state photosensor, or (ii) controlling a heating element that is thermally coupled to the solid state photosensor (paragraph 40).
Note, passing an electrical drive current through a resistive medium, such as a semiconductor junction, will result in a portion of the electrical energy being converted into thermal energy.   
  Claim(s) 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schubert (US 2013/0049020).
 Regarding claim 17.
Schubert teaches a system for curing a solid state photosensor (695) having a semiconductor junction (photodiode) by heating the semiconductor junction, the system comprising: a measurement circuit (650) coupled to the solid state photosensor (695) and configured to generate a measurement result that is indicative of a temperature of the semiconductor junction during a curing period; a controller (280) configured to control, during the curing period, heating of the semiconductor junction based on the measurement result, wherein the controller (280) is configured to heat the semiconductor junction by: (i) controlling a forward voltage of a bias circuit that is directly connected to the solid state photosensor and configured to bias the solid state photosensor, or (ii) controlling a heating element (202) that is thermally coupled to the solid state photosensor (fig 6) (paragraph 44,45). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1, 2, 4, 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schubert (US 2013/0049020) in view of Macaione (US 4930134).
 Regarding claim 1.
Schubert teaches a system for curing a solid state photosensor having a semiconductor junction, comprising: a measurement circuit (695) configured to generate a measurement result that is indicative of a temperature of the semiconductor junction (photodiode) during a curing period of the solid state photosensor; a circuit having electrodes (651,652) connected directly to the solid state photosensor (695), the electrodes of the circuit configured to electrically connect the solid state photosensor (695) during the curing period to heat the semiconductor junction; and a controller (280) configured to control a temperature of the semiconductor junction during the curing period, wherein the controller (280) is configured to control the temperature of the semiconductor junction by controlling a voltage of the circuit based on the measurement result (fig 6) (paragraph 44,45).
 Note, the light emitter will generate heat and light, the sensor will detect the light from the emitter by generating a voltage (via the dissociation of carriers at the junction) on the circuit, the voltage will be sensed and controlled by the controller by controller the voltage applied to the emitter.

    PNG
    media_image1.png
    542
    956
    media_image1.png
    Greyscale

Schubert does not state that the circuit connected to the sensor comprises a means of biasing the sensor.
Macaione teaches that the circuitry connected to the sensor comprises a means of forward biasing the sensor (column 3 lines 55-65).
It would have been obvious to one of ordinary skill in the art to provide forward bias in order to generate a highly regulated and stabilized current flow across the device thereby enabling the operation of the precision temperature sensor (column 3 lines 55-65). 
 Regarding claim 2.
Schubert teaches the measurement circuit (280) is configured to (a) measure a forward junction voltage developed over the semiconductor junction during the curing period, and (b) determine the measurement result based on the forward junction voltage (fig 6) (paragraph 44,45).
Note, the sensor generates voltage based upon light absorbed, the light absorbed is emitted by the emitter, the emitter is controlled by the controller, and the controller controls the emitter based upon the voltage received from the sensor.
 Regarding claim 4.
Schubert teaches the measurement circuit (650) is configured to (a) measure, during the curing period, a temperature related parameter (emitted light) of a temperature sensitive component (202) that is thermally coupled to the solid state photosensor (695), and (b) determine the measurement result based on the temperature related parameter (fig 6) (paragraph 44,45).
Regarding claim 5.
Schubert teaches the measurement result is indicative of the temperature of the semiconductor junction (photodiode) at a point of time in which the semiconductor junction is not heated (fig 6) (paragraph 44,45).
 If the light emitter is not biased it will not emit heat and light, the sensor will not detect light which will indicate that the emitter is not generating heat and light.
  Regarding claim 6.
Schubert teaches the measurement result is indicative of the temperature of the semiconductor junction at a point of time in which the semiconductor junction is heated (fig 6) (paragraph 44,45).
If the light emitter is biased it will emit heat and light, the sensor will detect light which will indicate that the emitter is generating heat and light.
Regarding claim 7.
Schubert teaches the controller (280) is configured to control the temperature of the semiconductor junction (photodiode) by controlling illumination of the semiconductor junction, by an illumination source (202), during the curing period (fig 6) (paragraph 44,45).
   Claims 1, 2, 3, 4, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2009/0194674) in view of Masuda (US 2016/0172396).
Regarding claim 1.
Shih teaches a system for curing a solid state photosensor having a semiconductor junction (APD,980), comprising: a measurement circuit (not shown) configured to generate a measurement result that is indicative of a temperature of the semiconductor junction (980) during a curing period of the solid state photosensor (980); a bias circuit (900) directly connected to the solid state photosensor, the bias circuit configured to forward bias the solid state photosensor during the curing period to heat the semiconductor junction; and a controller (995) configured to control a temperature of the semiconductor junction during the curing period, wherein the controller is configured to control the temperature of the semiconductor junction by controlling (970) a voltage of the bias circuit based on the measurement result (paragraph 40).
 Shih does not teach electrodes connected to the photosensor.
Masuda teaches an avalanche photosensor (52) comprising a semiconductor junction with electrodes (52f,g) connected directly thereto (fig 3) (paragraph 50)
It would have been obvious to one of ordinary skill in the art to provide electrodes in order to convey voltage into the device in order for the device to function.
 Regarding claim 2.
Shih teaches the measurement circuit is configured to (a) measure a forward junction voltage developed over the semiconductor junction during the curing period (610), and (b) determine the measurement result based on the forward junction voltage (660,670) (paragraph 33-34) (fig 6).
Regarding claim 3.
 Shih teaches the measurement circuit is configured to (a) measure heat radiation emitted from the solid state photosensor, and (b) determine the measurement result based on the heat radiation (paragraph 40).
 Regarding claim 4
 Shih teaches the measurement circuit is configured to (a) measure, during the curing period, a temperature related parameter of a temperature sensitive component that is thermally coupled to the solid state photosensor (980), and (b) determine the measurement result based on the temperature related parameter (paragraph 40) (fig 9).
 Regarding claim 5.
Shih teaches the measurement result is indicative of the temperature of the semiconductor junction at a point of time in which the semiconductor junction is not heated (paragraph 40).
Regarding claim 6.
Shih teaches the measurement result is indicative of the temperature of the semiconductor junction at a point of time in which the semiconductor junction is heated (paragraph 40).
Regarding claim 8.
 Shih teaches the controller is configured to control the temperature of the semiconductor junction by controlling a flow of forward current through the semiconductor junction (paragraph 40).
 The varying the drive voltage through the resistive junction of the sensor will result temperature variation. 
Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive. 
The applicant argues that Shih does not teach “a controller ... configured to heat the semiconductor junction by ... controlling a forward voltage of a bias circuit that is directly connected to the solid state photosensor and configured to bias the solid state photosensor, ...”
However, first the controller increases or decreases the reverse bias of the drive voltage which is effectively applying a greater or lesser amount of forward voltage resulting in higher or lower reverse bias. Second the applicant is claiming the structure not the manner in which the structure is used.  Broad description of the operation of the device that do not result in identifiable structural differences do not confer patentability.
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
The applicant argues that Schubert does not teach “a controller ... configured to heat the semiconductor junction by ... controlling a forward voltage of a bias circuit that is directly connected to the solid state photosensor and configured to bias the solid state photosensor, ...”
 However, the applicant will note that Schubert teaches the claim element “or (ii) controlling a heating element that is thermally coupled to the solid state photosensor” see rejection above” see rejection above.   A claim to a group of embodiments will be anticipated if one of the group is disclosed in the prior art.  MPEP 2131.02.I.
Further, the limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
 The applicant argues that Shih discloses electrodes configured for reverse bias not for forward bias.
The applicant will note that there is no structural difference between electrodes configured for reverse bias and electrodes configured for forward bias.  The applicant does not teach or suggest any possible physical distinction between such electrodes.
Further, as previously noted, the limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817      

/BRADLEY SMITH/Primary Examiner, Art Unit 2817